DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hazem Hamed on 8/23/2022.
IN THE CLAIMS as filed 7/6/2021:
In Claim 1, line 1, replace the limitation “comprising,” with --comprising:--.
In Claim 1, line 3, replace the limitation “thereto rotationally operable cable pulley” with --rotationally operable cable pulley disposed in the main cylindrical cavity--.
In Claim 1, lines 5-6, replace the limitation “cylindrical cavity fitted for receiving” with --cylindrical cavity, the second cylindrical cavity configured to receive--.
In Claim 1, lines 8-9, replace the limitation “said main cavity” with --said main cylindrical cavity--.
In Claim 1, line 9, replace the limitation “concentric bore” with --a bore--.
In Claim 1, line 9, following the limitation “cable pulley,” add the following limitation --the bore being concentric with the main cylindrical cavity,--.
In Claim 1, line 10, replace the limitation “fitted with” with --comprising--.
In Claim 1, lines 11-12, replace the limitation “for rotational retention thereof” with --to rotationally couple the shaft and the cable pulley--.
In Claim 1, lines 13-14, replace the limitation “fitted for operation of” with --and configured to receive--.
In Claim 1, line 16, delete the limitation “thereto concentric”.
In Claim 1, line 16, replace the limitation “bore fitted” with --bore, concentric with the cylindrical passage, configured to--.
In Claim 1, line 17, replace the limitation “for mounting of” with --receive--.
In Claim 1, replace lines 22-24 with:
--	g) wherein energization of said gearmotor actuates said actuation cable through actuation of said cable pulley.--
In Claim 3, delete the limitation “for positive retention of rotational position of said shaft, said cable pulley and said actuation cable”.
In Claim 4, lines 3-4, replace the limitation “a second cylindrical cavity” with --a collapsing cylindrical portion--.
In Claim 5, line 3, replace the limitation “a mounting screws” with --mounting screws--.
In Claim 5, line 3, replace the limitation “gearmotor extending” with --gearmotor, the mounting screws extending--.
In Claim 6, line 5, replace the limitation “in adjusted position” with --in an adjusted position--.
In Claim 7, lines 2-4, replace the limitation “a cable clamp and a fastening screw for thereto retention of said actuation cable” with --the cable clamp and the fastening screw are exposed through the side window--.
In Claim 9, line 1, replace the limitation “comprising,” with --comprising:--.
In Claim 9, line 3, replace the limitation “thereto rotationally operable cable pulley” with --rotationally operable cable pulley disposed in the main cylindrical cavity--.
In Claim 9, lines 5-6, replace the limitation “cylindrical cavity fitted for receiving” with --cylindrical cavity, the second cylindrical cavity configured to receive--.
In Claim 9, lines 8-9, replace the limitation “said main cavity” with --said main cylindrical cavity--.
In Claim 9, line 9, replace the limitation “concentric bore” with --a bore--.
In Claim 9, line 9, following the limitation “cable pulley,” add the following limitation --the bore being concentric with the main cylindrical cavity,--.
In Claim 9, line 10, replace the limitation “fitted with” with --comprising--.
In Claim 9, lines 11-12, replace the limitation “for rotational retention thereof” with --to rotationally couple the shaft and the cable pulley--.
In Claim 9, line 15, replace the limitation “cavity fitted for operation of” with --cavity, the pair of parallel cylindrical passages configured to receive--.
In Claim 9, line 16, replace the limitation “assemblies and” with --assemblies, and--.
In Claim 9, line 17, delete the limitation “thereto concentric”.
In Claim 9, line 17, replace the limitation “bores fitted” with --bores, concentric with the pair of parallel cylindrical passages, configured to--.
In Claim 9, lines 17-18, replace the limitation “for mounting of” with --receive--.
In Claim 9, replace lines 23-26 with:
--	g) wherein energization of said gearmotor actuates said actuation cable in opposite directions through actuation of said cable pulley.--
In Claim 11, delete the limitation “for positive retention of rotational position of said shaft, said cable pulley and said actuation cable”.
In Claim 12, lines 3-4, replace the limitation “a second cylindrical cavity” with --a collapsing cylindrical portion--.
In Claim 13, line 3, replace the limitation “a mounting screws” with --mounting screws--.
In Claim 13, line 3, replace the limitation “gearmotor extending” with --gearmotor, the mounting screws extending--.
In Claim 14, line 3, replace the limitation “a thread body portion” with --threaded body portions--.
In Claim 15, lines 2-4, replace the limitation “a cable clamp and a fastening screw for thereto retention of said actuation cable” with --the cable clamp and the fastening screw are exposed through the side window--.
In Claim 17, line 1, replace the limitation “The process” with --A process--.
In Claim 17, line 2, replace the limitation “comprising,” with --comprising:--.
In Claim 17, line 4, replace the limitation “thereto rotationally operable cable pulley” with --rotationally operable cable pulley disposed in the main cylindrical cavity--.
In Claim 17, lines 5-6, replace the limitation “an additional second cylindrical cavity” with --a second cylindrical cavity--.
In Claim 17, line 7, replace the limitation “cylindrical cavity and fitted for receiving” with --cylindrical cavity, the second cylindrical cavity configured to receive--.
In Claim 17, line 8, replace the limitation “provided with mounting means” with --mounted--.
In Claim 17, lines 12-13, replace the limitation “pulley and with a thereto rotational retention means” with --pulley, and the output shaft and the cable pulley are rotationally coupled--.
In Claim 17, line 14, replace the limitation “an additional cylindrical passage” with --a cylindrical passage--.
In Claim 17, line 16, replace the limitation “fitted for operation of” with --and configured to receive--.
In Claim 17, line 17, delete the limitation “thereto concentric”.
In Claim 17, line 18, replace the limitation “bore fitted” with --bore, concentric with the cylindrical passage, configured to--.
In Claim 17, line 18, replace the limitation “for mounting of” with --receive--.
In Claim 17, lines 20-21, replace the limitation “with positive retention means of said” with --attached to said--.
In Claim 17, replace lines 22-24 with:
--	g) wherein energization of said gearmotor actuates said actuation cable through actuation of said cable pulley.--
In Claim 18, line 1, replace the limitation “The process” with --A process--.
In Claim 18, line 2, replace the limitation “comprising,” with --comprising:--.
In Claim 18, line 4, replace the limitation “thereto rotationally operable cable pulley” with --rotationally operable cable pulley disposed in the main cylindrical cavity--.
In Claim 18, lines 5-6, replace the limitation “an additional second cylindrical cavity” with --a second cylindrical cavity--.
In Claim 18, line 7, replace the limitation “cavity and fitted for receiving” with --cavity, the second cylindrical cavity configured to receive--.
In Claim 18, line 8, replace the limitation “provided with mounting means” with --mounted--.
In Claim 18, lines 12-13, replace the limitation “pulley and with a thereto rotational retention means” with --pulley, and the output shaft and the cable pulley are rotationally coupled--.
In Claim 18, line 16, replace the limitation “fitted for operation of” with --and configured to receive--.
In Claim 18, lines 17-18, replace the limitation “said tangential passages” with --said pair of parallel cylindrical passages--.
In Claim 18, line 17, delete the limitation “thereto concentric”.
In Claim 18, line 20, replace the limitation “fitted for mounting of” with --configured to receive--.
In Claim 18, lines 22-23, replace the limitation “with positive retention means of said” with --attached to said--.
In Claim 18, replace lines 24-27 with:
--	g) wherein energization of said gearmotor actuates said actuation cable in opposite directions through actuation of said cable pulley.--
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1, 9, 17, and 18.
Tindall (US 2019/0225118) discloses: an actuator comprising: a housing (50) including a main cylindrical cavity and a rotationally operable cable pulley (122); a gearmotor (70). However, Tindall does not disclose that the actuator is a bicycle shifting cable actuator. Furthermore Tindall does not disclose: that the cable pulley and shaft having matching keyslots for receiving a matching key or the cable clamp and fastening screw, as required by Claims 1 and 9; a bearing disposed within the second cylindrical cavity, the bearing receiving an extension of the output shaft therethrough, as required by Claims 17 and 18. There is insufficient motivation to provide Tindall with the deficient limitations and thus Claims 1, 9, 17, and 18 are considered unobvious over Tindall.
Chen (US 5,873,283) discloses: an actuator comprising: a housing (1) including a main cavity and a rotationally operable cable pulley (16); a gearmotor (12). However, Chen does not disclose at least: that the cable pulley and shaft have matching keyslots for receiving a matching key or the cable clamp and fastening screw, as required by Claims 1 and 9; a bearing disposed within the second cylindrical cavity, the bearing receiving an extension of the output shaft therethrough, as required by Claims 17 and 18. There is insufficient motivation to provide Chen with the deficient limitations and thus Claims 1, 9, 17, and 18 are considered unobvious over Chen.
Each of Menachem (US 2012/0035011), Hamed (US 2019/0263474), Rodgers (US 2019/0233054), and Nichols (US 2020/0283095) discloses: an electronic cable puller, however, none of Menachem, Hamed, Rodgers, nor Nichols discloses the claimed cylindrical cavities nor the rotational cable pulley as required by Claims 1, 9, 17, and 18.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656